     Case 19-50601     Doc 23    Filed 12/30/19 Entered 12/30/19 14:54:09       Desc Main
                                   Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


 In re:

           Bradley William Turck                                 Chapter 7
           Ashley Michelle Turck                                 Case No. 19-50601

                        Debtors.


                   NOTICE OF HEARING AND MOTION TO COMPEL
                        TURNOVER OF ESTATE PROPERTY


TO:       The debtor(s) and other entities specified in Local Rule 9013-3

1.        Erik A. Ahlgren, the Trustee of the bankruptcy estate of the above-named

debtor, moves the court for the relief requested below and gives notice of hearing.

2.        The court will hold a hearing on this motion at 9:30 a.m. on January 13, 2020,

Courtroom 2, U.S. Courthouse, 515 W First Street, Duluth, Minnesota, or as soon

thereafter as counsel may be heard.

3.        Any response to this motion must be filed and served by delivery or mail not

later than Wednesday, January 8, 2020, which is five days before the time set for the

hearing (including Saturdays, Sundays, and holidays). UNLESS A RESPONSE

OPPOSING THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE

MOTION WITHOUT A HEARING.

4.        This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

1334, Fed. R. Bank. P. 5005 and Local Rule 1070-1. This motion arises under 11 U.S.C. §
     Case 19-50601    Doc 23    Filed 12/30/19 Entered 12/30/19 14:54:09         Desc Main
                                  Document     Page 2 of 5


542 and Fed. R. Bankr. P. 4003. This motion is filed under Fed. R. Bankr. P. 9014 and

Local Rules 9013-1. This proceeding is a core proceeding.

5.       The petition commencing this chapter 7 case was filed on July 30, 2019. The case

is now pending in this court.

6.       The Debtors’ statement of financial affairs describes the sale of real estate located

at 1012 22nd Avenue North, St. Cloud, MN 56303, for which it is claimed they received

no funds.

7.       The Trustee has repeatedly requested information regarding the sale and

distribution of funds, but the Debtors have failed or refused to provide the requested

information.

8.       The Trustee requests the turnover of all documents relating to the sale of the of

real estate located at 1012 22nd Avenue North, St. Cloud, MN 56303, including but not

limited to a closing statement showing funds paid and disbursed.

9.       Pursuant to 11 U.S.C. §521(3)(4), the Debtor is required, among other things, to

cooperate with the Trustee as necessary to enable the Trustee to perform the Trustee's

duties, and to surrender to the Trustee all property of the estate and any recorded

information including books, documents, records, and papers relating to property of the

estate. Bankruptcy Rule 4002(4) also requires the Debtor to cooperate in the

administration of the estate.

         Wherefore, the Trustee, by and through the undersigned attorney, moves the

court for an order of the court:
 Case 19-50601     Doc 23    Filed 12/30/19 Entered 12/30/19 14:54:09         Desc Main
                               Document     Page 3 of 5


      1.     Directing the turnover to the Trustee, within 7 calendar days, of all

             documents relating to the sale of the real estate located at 1012 22nd Avenue

             North, St. Cloud, MN 56303, including but not limited to a closing

             statement showing funds paid and disbursed.

      2.     For such further relief as the court deems just and equitable.


                                        Ahlgren Law Office, PLLC

Dated: December 30, 2019                /e/Erik A. Ahlgren
                                        Attorney #191814
                                        220 West Washington Ave, Ste 105
                                        Fergus Falls, MN 56537
                                        Office: 218-998-2775
                                        Fax: 218-998-6404
                                        erik@ahlgrenlaw.net

                                        ATTORNEY FOR TRUSTEE


                                    Verification.

I, Erik A. Ahlgren, the moving party named in the foregoing notice of hearing and
motion, declare under penalty of perjury that the foregoing is true and correct
according to the best of my knowledge, information and belief.



Dated: December 30, 2019                     Signed: /e/ Erik A. Ahlgren
  Case 19-50601        Doc 23    Filed 12/30/19 Entered 12/30/19 14:54:09        Desc Main
                                   Document     Page 4 of 5


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


 In re:

           Bradley William Turck,                                 Chapter 7
           Ashley Michelle Turck,                                 Case No. 19-50601

                         Debtors.


                                            ORDER


          This matter came before the Court on the motion of Trustee Erik A. Ahlgren to

compel turnover of estate property. Based upon the record before the court,

          IT IS ORDERED

          Within 7 calendar days from the date hereof, the Debtor shall turnover to the

          Trustee of all documents relating to the sale of the real estate located at 1012 22nd

          Avenue North, St. Cloud, MN 56303, including but not limited to a closing

          statement showing funds paid and disbursed.



Dated: ______________________

                                             __________________________________
                                             United States Bankruptcy Judge
  Case 19-50601      Doc 23   Filed 12/30/19 Entered 12/30/19 14:54:09    Desc Main
                                Document     Page 5 of 5


                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA


 In re:

          Bradley William Turck,                            Chapter 7
          Ashley Michelle Turck,                            Case No. 19-50601

                      Debtors.


                       UNSWORN CERTIFICATE OF SERVICE


      I, Lisa Ahlgren, declare under penalty of perjury that on December 30, 2019 she
caused to be served the following documents via the CM/ECF system to those parties
requesting electronic notification.

     1. Notice of Motion and Motion to Compel Turnover
     2. Proposed Order
And by U.S. Mail to:

 Bradley Turck                              Ashley Turck
 1539 Prairie View Lane NE                  1539 Prairie View Lane NE
 Sauk Rapids MN 56379                       Sauk Rapids MN 56379




Executed on : December 30, 2019         Signed: /e/Lisa Ahlgren
                                                Lisa Ahlgren
                                                220 W. Washington Ave, Ste 105
                                                Fergus Falls, MN 56537
